Wesley Crocker was indicted and tried for an assault and battery committed on Thomas Cashell, the town constable of Dover, and for resisting an arrest by him. The defendant had committed a breach of the peace in a store adjoining the residence of Cashell, the constable, who was at the time in his yard adjoining the rear of the store, and the wife of the merchant having hastily stepped back and notified him that there was a fight in the store without mentioning any names, and without his having seen, or heard anything more of it than she stated, he hastened round to the front street and just then seeing the defendant running out of the front door of the store, he pursued and caught him when the *Page 435 
defendant with great force and violence resisted the arrest and committed the assault and battery in question on him.
that in a case of criminal misdemeanor merely, a peace-officer has no authority to arrest the offender without a warrant, unless it is committed in his view. Such is the general and well-settled principle of the common law, and the town law of Dover referred to constituted no exception to it in a case like this.
                                            The defendant was acquitted. *Page 436